Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, and 23 of U.S. Patent No. 11,138,768. Although the claims at issue are not identical, they are not patentably distinct from each other because representative patent claims 1 and 23 require the additional elements (See the highlighted elements shown in the table below) not required by representative application claims 1 and 20 respectively. However, the conflicting claims are not patentably distinct from each other because:
The claims recite common subject matter;
Whereby representative application claims 1 and 20, which recite the open-ended transitional phrase "comprising", do not preclude the additional
elements recited by representative patent claims 1 and 23 respectively, and
Whereby the elements of representative application claims 1 and 20 are fully
anticipated by representative patent claims 1 and 23 respectively, and anticipation is "the
ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967),
also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
US Application No. 17/493,208
US Patent No. 11,138,768
Claim 1. A method of reducing artifacts in an image due to an object, comprising:
Claim 1.  A method of reducing artifacts in an image reconstruction of a subject due to an object within the subject, comprising:
accessing parameters of the object;
accessing known component parameters of the object; 
creating at least one forward projection of the object based on the accessed parameters;
 creating at least one forward projection of the object based on the accessed known component parameters;
registering the object in the forward projection to at least one acquired projection having the object therein;
registering the object in the forward projection to at least one acquired projection having the object therein; 
modifying the at least one acquired projection to a representation of the registered object; and
modifying the at least one acquired projection to a representation of the registered object; and
generating a reconstruction based on the modified at least one acquired projection.
generating the image reconstruction based on the modified at least one acquired projection.


Claim 20. A method of reducing artifacts in an image due to an object, comprising:
Claim 23. A method of reducing artifacts in a reconstructed image of a subject due to an object, comprising:
operating a processor system for:
operating a processor system for:
accessing parameters of the object;
accessing parameters of the object;
creating at least one forward projection of the object based on the accessed parameters;
creating at least one forward projection of the object based on the accessed parameters; 
registering the object in the forward projection to at least one acquired projection having the object therein;
registering the object in the created forward projection to at least one acquired projection of the subject having the object therein;
modifying the at least one acquired projection to a representation of the registered object; and generating a reconstruction based on the modified at least one acquired projection;
modifying the at least one acquired projection of the subject based on a representation of the registered object in the created forward projection; generating the reconstructed image of the subject based on the modified at least one acquired projection;

and generating a visualization at least by replacing voxels or pixels that coincide with the registered object in the modified at least one acquired projection of the subject; 
displaying a visualization of the generated reconstruction.
displaying the visualization of the generated reconstructed image of the subject.


Allowable Subject Matter
Claims 1-20 would be allowable if applicant overcomes the obviousness double patenting
rejection by way of an amendment and/or a terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665